Title: From George Washington to Robert Morris, 11 October 1780
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir,
                     Pasaic Falls 11th Oct. 1780
                  
                  I am happy to inform you, that the business to which I am
                     indebted for your favor of the 28th Ulto, was effected previous to the receipt
                     of your letter. Mr Elliot had applied thro’ Mr Izard, for Captn Mure’s parole,
                     which was immediately granted, and orders given to the Commissary of Prisoners
                     to signify the same to him. I make no doubt therefore, but that he is, by this
                     time, either in New York or up on his way thither.
                  It will ever give me pleasure to contribute to the comfort or
                     convenience of any Gentleman in whose behalf you interest yourself, when I can
                     do it with propriety—on other terms I am convinced you wd not ask it. I am with
                     Complimts to Mrs Morris Dear Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               